                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 NICOLE S. LEWIS,

                    Petitioner,                   Case No. 1:17-CV-00522-CWD

        v.                                        MEMORANDUM DECISION
                                                  AND ORDER
 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security
 Administration,

                   Respondent.



                                   INTRODUCTION

      Currently pending before the Court is Nicole S. Lewis’ Petition for Review of the

Respondent’s denial of social security benefits filed December 22, 2017. (Dkt. 1.) The

Court has reviewed the Petition and the Answer, the parties’ memoranda, and the

administrative record (AR). For the reasons that follow, the Court will remand to the

Commissioner for proceedings consistent with this opinion.

                              PROCEDURAL HISTORY

      Petitioner filed an application for Disability Insurance Benefits and Supplemental

Security Income on January 27, 2014, alleging disability based on a combination of


MEMORANDUM DECISION AND ORDER - 1
impairments including intracranial hypertension, arthritis of the knees, and depression.

This application was denied initially and on reconsideration, and a hearing was held on

July 7, 2016, before Administrative Law Judge (ALJ) David Willis. After hearing

testimony from Petitioner and vocational expert Anne T. Arrington, ALJ Willis issued a

decision finding Petitioner not disabled on September 12, 2016. (AR 17-31.) Petitioner

timely requested review by the Appeals Council, which denied her request for review on

October 24, 2017.

       Petitioner appealed this final agency decision to the Court. The Court has

jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

       At the time of the alleged disability onset date of January 26, 2013, Petitioner was

twenty-eight years of age. Petitioner has a high school diploma. Her prior employment

experience includes work as a newspaper delivery person, sandwich maker, cashier, and

fast food worker.

                               SEQUENTIAL PROCESS

       The Commissioner follows a five-step sequential evaluation for determining

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step one, it must

be determined whether the claimant is engaged in substantial gainful activity. Here, the

ALJ found Petitioner had not engaged in substantial gainful activity since her alleged

onset date of January 26, 2013. At step two, it must be determined whether the claimant

suffers from a severe impairment. Here, the ALJ found Petitioner’s intracranial

hypertension, pseudotumor cerebri, migraines, depression, and obesity severe within the

MEMORANDUM DECISION AND ORDER - 2
meaning of the Regulations. (20 C.F.R. pt. 404.1520(c) and 404.1521(b)). The ALJ found

Petitioner’s bilateral knee pain and low back pain not severe.

       Step three asks whether a claimant’s impairments meet or equal a listed

impairment. The ALJ found that Petitioner’s impairments did not meet or equal the

criteria for the listed impairments, specifically considering Petitioner’s mental

impairments under Listing 12.04, and Petitioner’s obesity, as required by Social Security

Ruling 02-1p.

       If a claimant’s impairments do not meet or equal a listing, the Commissioner must

assess the claimant’s residual functional capacity (RFC) and determine, at step four,

whether the claimant has demonstrated an inability to perform past relevant work. In

assessing Petitioner’s RFC, the ALJ determines whether Petitioner’s complaints about the

intensity, persistence, and limiting effects of her symptoms are credible.

       Here, the ALJ found Petitioner’s complaints were not entirely credible, based on

certain inconsistencies in Petitioner’s testimony compared to the objective medical

evidence of record, and Petitioner’s prior statements. Upon consideration of the medical

opinion evidence, the ALJ gave significant weight to the assessment of state-agency

medical consultants, Barry Cusack, M.D., and Robert Vestal, M.D., and limited weight to

the headache medical source statement completed by Petitioner’s treating physician,

James Whiteside, M.D. Also, at step four, the ALJ found Petitioner was not able to

perform her past relevant work as a newspaper delivery person, sandwich maker, cashier,

or fast food worker.

MEMORANDUM DECISION AND ORDER - 3
       If a claimant demonstrates an inability to perform past relevant work, the burden

shifts to the Commissioner to demonstrate, at step five, that the claimant retains the

capacity to make an adjustment to other work that exists in significant levels in the

national economy, after considering the claimant’s residual functional capacity, age,

education and work experience. At step five, the ALJ found Petitioner could perform

sedentary jobs that exist in significant numbers in the national economy, including that of

a document scanner, accounts clerk, or manual food processor. Consequently, the ALJ

determined Petitioner was not disabled.

                               STANDARD OF REVIEW

       Petitioner bears the burden of showing that disability benefits are proper because

of the inability “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see

also 42 U.S.C. § 1382c(a)(3)(A); Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971).

An individual will be determined to be disabled only if her physical or mental

impairments are of such severity that she not only cannot do her previous work but is

unable, considering her age, education, and work experience, to engage in any other kind

of substantial gainful work which exists in the national economy. 42 U.S.C. §

423(d)(2)(A).

       On review, the Court is to uphold the Commissioner’s decision if it is supported

by substantial evidence and is not the product of legal error. 42 U.S.C. § 405(g);

MEMORANDUM DECISION AND ORDER - 4
Universal Camera Corp. v. Nat’l Labor Relations Bd., 340 U.S. 474 (1951); Meanel v.

Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (as amended); DeLorme v. Sullivan, 924 F.2d

841, 846 (9th Cir. 1991). Substantial evidence is relevant evidence that a reasonable mind

might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389,

401 (1971). It is more than a scintilla but less than a preponderance, Jamerson v. Chater,

112 F.3d 1064, 1066 (9th Cir. 1997), and “does not mean a large or considerable amount

of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       The Court cannot disturb the Commissioner’s findings if they are supported by

substantial evidence, even though other evidence may exist that supports the claims. 42

U.S.C. § 405(g); Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.

1995). Thus, findings of the Commissioner as to any fact, if supported by substantial

evidence, will be conclusive. Flaten, 44 F.3d at 1457. It is well-settled that, if there is

substantial evidence to support the decision of the Commissioner, the decision must be

upheld even when the evidence can reasonably support either affirming or reversing the

Commissioner’s decision, because the Court “may not substitute [its] judgment for that of

the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999).

       On review, the Court may question an ALJ’s credibility assessment of a witness’s

testimony; however, an ALJ’s credibility assessment is entitled to great weight, and the

ALJ may disregard a claimant’s self-serving statements. Rashad v. Sullivan, 903 F.2d

1229, 1231 (9th Cir. 1990). Where the ALJ makes a careful consideration of subjective

complaints but provides adequate reasons for rejecting them, the ALJ’s well-settled role

MEMORANDUM DECISION AND ORDER - 5
as the judge of credibility will be upheld as based on substantial evidence. Matthews v.

Shalala, 10 F.3d 678, 679-80 (9th Cir. 1993).

                                      DISCUSSION

       Petitioner asserts the ALJ erred at step four. Specifically, Petitioner argues the

ALJ erred by: rejecting the opinion of a treating physician without providing clear and

convincing reasons for doing so; failing to provide clear and convincing reasons for his

finding that Petitioner’s testimony was not credible; rejecting the testimony of a lay

witness, Petitioner’s husband, without providing a germane reason; and finally, by

determining an RFC not supported by substantial evidence. Each challenge to the ALJ’s

determination will be discussed below.

1.     Physician Opinions

       Petitioner alleges that the ALJ committed reversible error when he rejected or

assigned little weight to the opinion of a treating physician without providing clear and

convincing reasons. (Dkt. 13 at 8.)

       Case law from the United States Court of Appeals for the Ninth Circuit

distinguishes among the opinions of three types of physicians: (1) those who treat the

claimant (treating physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor treat the claimant (non-

examining physicians). Lester v. Chatter, 81 F.3d 821, 830 (9th Cir. 1995). Generally,

more weight is accorded to the opinion of a treating source than to non-treating

physicians. Winans v. Bowen, 853 F.2d 643, 647 (9th Cir.1987). If the treating

MEMORANDUM DECISION AND ORDER - 6
physician’s opinion is not contradicted by another doctor, it may be rejected only for

“clear and convincing” reasons. Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir.1991).

If the treating doctor’s opinion is contradicted by another doctor, the Commissioner may

not reject the treating physician’s opinion without providing “specific and legitimate

reasons” supported by substantial evidence in the record for so doing. Murray v. Heckler,

722 F.2d 499, 502 (9th Cir.1983). In turn, an examining physician’s opinion is entitled to

greater weight than the opinion of a non-examining physician. Pitzer v. Sullivan, 908

F.2d 502, 506 (9th Cir.1990); Gallant v. Heckler, 753 F.2d 1450 (9th Cir.1984).

       An ALJ is not required to accept an opinion of a treating physician if it is

conclusory and not supported by clinical findings. Matney ex rel. Matney v. Sullivan, 981

F.2d 1016, 1019 (9th Cir. 1992). Additionally, an ALJ is not bound to a physician’s

opinion of a petitioner’s physical condition or the ultimate issue of disability. Magallanes

v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). If the record as a whole does not support the

physician’s opinion, the ALJ may reject that opinion. Batson v. Comm’r of Soc. Sec.

Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). Items in the record that may not support the

physician’s opinion include clinical findings from examinations, conflicting medical

opinions, conflicting physician’s treatment notes, and the claimant’s daily activities. Id.;

Bayliss v. Barnhart, 427 F.3d 1211 (9th Cir. 2005); Connett v. Barnhart, 340 F.3d 871

(9th Cir. 2003); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595 (9th Cir. 1999).

However, an ALJ may reject a treating physician’s opinion if it is based “to a large

extent” on a claimant’s self -reports that have been property discounted as not credible.

MEMORANDUM DECISION AND ORDER - 7
Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

       Reports of treating physicians submitted relative to a claimant’s work-related

ability are persuasive evidence of a disability due to pain and her inability to engage in

any form of gainful activity. Gallant v. Heckler, 753 F.3d 1450, 1454 (9th Cir. 1984).

Although the ALJ is not bound by expert medical opinion on the issue of disability, he

must give clear and convincing reasons supported by substantial evidence for rejecting

such an opinion where it is uncontradicted. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th

Cir. 2005); Gallant, 753 F.2d at 1454 (citing Montijo v. Secretary of Health & Human

Services, 729 F.2d 599, 601 (9th Cir.1984); Rhodes v. Schweiker, 660 F.2d 722, 723 (9th

Cir.1981)). Clear and convincing reasons must also be given to reject a treating doctor’s

ultimate conclusions concerning disability, especially when they are not contradicted by

another doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).

       Here, the ALJ’s opinion contained the following information about his

consideration of and reasons for assigning little weight to the opinion of Petitioner’s

treating physician, James Whiteside, M.D.:

       In August 2014, the claimant’s treating physician, Dr. Whiteside, provided a
       Headache medical source statement. Dr. Whiteside noted that the extent of
       his treatment of the claimant at that time had consisted of only four visits
       over an eight-month period. He reported that the claimant experiences
       moderate to severe chronic headaches daily, but that her prognosis was good.
       Dr. Whiteside then went on to opine that during times that the claimant has
       a headaches, [sic] she would generally be precluded from performing even
       basic work activities, and need a break from the workplace; however, then
       stated that the number of likely absences from work per month was unknown.
       The undersigned gives little weight to this opinion, as it is not consistent with
       the record as a whole and Dr. Whiteside had only a short treatment

MEMORANDUM DECISION AND ORDER - 8
       relationship with the claimant when this opinion was provided.

(AR 28 (citation omitted).)

       Thus, the two reasons supplied by the ALJ for assigning little weight to the

opinion of Petitioner’s treating physician were: (1) the opinion was not consistent with

the record as a whole, and (2) Dr. Whiteside saw Petitioner four times during an eight-

month period.

       Dr. Whiteside completed a headaches medical source statement on August 22,

2014. (AR 409-12.) Therein, Dr. Whiteside provided the following opinions. First, he

opined that the intensity of Petitioner’s headaches was typically moderate, but severe

when she experienced migraines. Id. This opinion is not contradicted by another doctor.

In his analysis of Petitioner’s medical records, state agency reviewing physician Barry

Cusack, M.D., opined that, in January 2013, Petitioner developed “global headaches that

were chronic and moderate in severity.” Id. at 79. Robert Vestal, M.D., the other state

agency reviewing physician, reached the same conclusion. Id. at 92. Furthermore, the

evidence as a whole does not contradict Dr. Whiteside’s opinion about the intensity of

Petitioner’s headaches and migraines. For example, the objective medical evidence shows

that, from the point in time Petitioner began seeing another treating physician, Anthony

Jordan, M.D., in December 2013 through the date of the hearing in July 2016, she

consistently reported chronic daily headaches with migraine headaches occurring several

times each week. (See AR 268-74; 277; 291-92; 309; 329; 337; 375; 392; 400; and 433.)

       Second, Dr. Whiteside stated that the headaches caused Petitioner nausea, visual

MEMORANDUM DECISION AND ORDER - 9
disturbance, and impaired sleep. Id. This opinion is not contradicted by another doctor.

Neither does the evidence as a whole contradict this opinion. For example, Petitioner was

prescribed and consistently took Ambien, and later, Lunesta, to help her sleep due to

headache pain symptoms associated with her pseudotumor cerebri. Additionally,

treatment notes from Dr. Whiteside and other providers record that Petitioner reported

experiencing visual disturbances and nausea. (See AR 337; 395.)

       Third, Dr. Whiteside opined that Petitioner experienced chronic headaches seven

days a week. While this opinion is not directly contradicted by another doctor, both the

analyses of Dr. Cusack and Dr. Vestal state that Petitioner reported headaches two or

three days per week. (AR 79; AR 92.) Notably, the objective medical evidence as a whole

does not contradict Dr. Whiteside’s opinion. The evidence shows that Petitioner

experienced migraine headaches two to three days a week, and that she experienced daily

(chronic) global headaches. (See AR 268-74; 277; 291-92; 309; 329; 337; 375; 392; 399;

400; and 433.)

       Fourth, Dr. Whiteside stated that medication made Petitioner’s headaches better.

Id. at 410. He reported that her response to Diamox treatment had been good. Id. at 411.

This opinion is not contradicted by another doctor. In his analysis, Dr. Cusack opined that

Diamox initially relieved Petitioner’s headaches, but she reported it stopped being as

effective around May 1, 2014. (AR 79.) Dr. Vestal made the exact same observation. (AR

92.) The records show that Diamox had been generally effective in reducing the

frequency of migraines and the intensity of Petitioner’s chronic headaches. However, the

MEMORANDUM DECISION AND ORDER - 10
records show also that Diamox caused significant side effects, including memory loss and

confusion. (AR 25.) Petitioner was taken off Diamox and other medications were tried in

its stead due to the side effects. However, because of its effectiveness, Petitioner was put

back on Diamox, even though it was likely the culprit of her short-term memory

disturbance. (See AR 291; 296; 300; 314; 387-88; 393; 400; and 433.)

       Fifth, Dr. Whiteside reported that Petitioner’s prognosis was “good.” Id. at 411.

This opinion is not directly contradicted by record evidence from another doctor, because

neither Dr. Cusack, Dr. Vestal nor Dr. Anthony provided an opinion as to Petitioner’s

prognosis. However, the evidence as a whole does contradict this opinion because the

record shows that even with consistent medication and attentive doctors continually

adjusting and sometimes changing medication to alleviate side effects, Petitioner’s

headache pain, and other limitations and symptoms, persisted from 2013 through 2016.

Notably, the record evidence suggests that some side effects caused by the Petitioner’s

medications –such as short-term memory disturbance– worsened. (See AR 338; 519.)

       Sixth and finally, Dr. Whiteside opined that, during the times that Petitioner has

migraines, she would not be able to work. Id. Relatedly, Dr. Whiteside opined that

Petitioner’s impairments would produce “good days” and “bad days” but that he did not

know on average how many days per month Petitioner would likely be absent from work

due to headache pain. Id. at 412. Thus, although Dr. Whiteside did not directly opine as

to the ultimate effect of Petitioner’s headache pain on her ability to work, he did conclude

that, when Petitioner had migraines, she could not work. The evidence as a whole does

MEMORANDUM DECISION AND ORDER - 11
not contradict Dr. Whiteside’s opinion. And, it is notable that the evidence shows

Petitioner consistently reported experiencing two to three migraine headaches each week.

(See AR 399.)

       Finally, the Court finds the fact that Petitioner saw Dr. Whiteside four times over

an eight-month period unpersuasive as a reason to assign Dr. Whiteside’s opinion little

weight. Although the treatment relationship was not as long as Petitioner’s treatment

relationship with Anthony Jordan, M.D., four visits over eight months shows significant

engagement between a specialty physician, such as in this instance, a neurologist, and his

patient.

       Notably, Dr. Whiteside’s opinions were never contradicted by another treating

physician and were supported by the objective medical evidence as a whole. In sum, the

Court finds the ALJ erred in assigning the opinions of Dr. Whiteside little weight,

because the ALJ’s reasons for rejecting them are unconvincing. Although the Court finds

the ALJ so erred, the additional arguments raised by Petitioner will be addressed for the

benefit of the Commissioner.

2.     Petitioner’s Credibility

       Petitioner alleges the ALJ’s decision to discredit Petitioner’s testimony about the

intensity, persistence, and limiting effects of the symptoms of her medically determinable

impairments was supported by vague reasoning and few concreate reasons, which, when

viewed in context of the record as a whole, do not rise to the level of clear and

convincing reasons. Specifically, Petitioner argues that the ALJ’s statements demonstrate

MEMORANDUM DECISION AND ORDER - 12
a “fundamental lack of knowledge regarding Petitioner’s major limitation – the effects of

documented pseudo tumor cerebri, namely consistent headaches which would not be

evident on neurologic or musculoskeletal exams.” (Dkt. 13 at 14.)

       To find Petitioner’s testimony regarding the severity of her pain symptoms

unreliable, the ALJ is required to make “a credibility determination with findings

sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily

discredit claimant’s testimony.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

2008) (quoting Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002). The ALJ

conducts a two-step analysis to assess subjective testimony where, under step one, the

claimant “must produce objective medical evidence of an underlying impairment” or

impairments that could reasonably be expected to produce some degree of pain. Id.

(quoting Smolen, 80 F.3d at 1281-82). If the claimant meets this threshold and there is no

affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony about

the severity of her symptoms only by offering specific, clear and convincing reasons for

doing so.” Id.

       The ALJ may consider the following factors in weighing a claimant’s credibility:

“(1) ordinary techniques of credibility evaluation, such as the claimant's reputation for

lying, prior inconsistent statements concerning the symptoms, and other testimony by the

claimant that appears less than candid; (2) unexplained or inadequately explained failure

to seek treatment or to follow a prescribed course of treatment; and (3) the claimant’s

daily activities.” Id. If the ALJ's finding is supported by substantial evidence, the Court

MEMORANDUM DECISION AND ORDER - 13
“may not engage in second-guessing.” Id. (quoting Thomas, 278 F.3d at 959).

       In this matter, at step one of the two-step credibility process, the ALJ determined

that Petitioner had shown underlying medically determinable impairments that could

reasonably be expected to produce her symptoms—including headaches. However, at

step two, the ALJ found Petitioner’s statements concerning the intensity, persistence, and

limiting effects of the symptoms were not entirely consistent with evidence in the record.

(AR 28.) During the July 7, 2016 hearing, Petitioner testified that pain from migraine

headaches and pressure headaches prevents her from working. (AR 42.) She testified also

that the side effects of her headache medication, namely dizziness, keep her from

working. Id. Petitioner testified that she has migraine headaches four to seven days each

week that can persist an entire four to seven day period, without letting up. (AR 42-43.)

Petitioner testified also that she suffers from pressure in her head twenty-four hours and

seven days a week. Id. at 43. Evidence in the record shows Petitioner’s pressure

headaches are consistent with her diagnosis of pseudotumor cerebri. (See AR 309.)

       The ALJ did not point to any affirmative evidence of malingering at step two of

the credibility analysis. Instead, in discrediting Petitioner’s testimony, the ALJ

considered Petitioner’s prior statements about her symptoms and the extent of their

limiting effects, namely prior statements by Petitioner regarding her daily activities along

with the objective medical evidence. The Court will discuss each category of evidence as

it relates to the ALJ’s credibility finding.




MEMORANDUM DECISION AND ORDER - 14
        i.      Activities of Daily Living

        The ALJ found Petitioner’s statements about the limiting effects of her symptoms

on her activities of daily living to be less than credible. During the hearing, Petitioner

testified that she experiences insomnia or can sleep for thirteen hours a day. (AR 51.) On

days where she is awake, Petitioner testified that she usually wakes up at 11 a.m. Id. at

51-52. She stated that her children usually wake up at 10 a.m. and get themselves

breakfast without her assistance.1 Id. at 52. Petitioner testified that, even on a day when

she does not have a migraine, she “doesn’t really do much.” Id. She testified that she

watches the children to make sure they do their chores and take the family dogs outside.

Id. Petitioner stated that she only showers when her husband is at home and usually stays

in her pajamas. Id. at 52. Petitioner testified that she does not put dishes in the

dishwasher, do laundry, mop, sweep, vacuum, or dust. Id. She stated that her children and

husband care for the dogs and do all of the housework and yard work too. Id. at 53.

According to her testimony, Petitioner does fix herself simple things to eat like cereal, a

salad, or a pre-made freezer meal. Id. at 54. Petitioner also testified that she rarely leaves

the house, and only drives if it is absolutely necessary because she worries about getting

in an accident due to medication side effects. Id. at 55-56. Finally, Petitioner testified that

she has given up most of her crafting hobbies, such as beading and jewelry work, because

she has difficulty remembering instructions she just read. Id. at 56-57.



        1
         The hearing took place in July and Petitioner’s children were likely on summer break, hence the
10 a.m. wake up time.

MEMORANDUM DECISION AND ORDER - 15
       In his decision, the ALJ found Petitioner’s testimony that she “essentially does

nothing all day” to be unsupported, because he did not find any evidence that she had

reported that extent of these limitations in activities of daily living to her treating

physicians. (AR 28.) The ALJ also found that Petitioner’s testimony at the hearing stood

in contrast to the daily living report Petitioner completed in 2013 in support of her

application for benefits. Id. The ALJ noted that, in the 2013 report, Petitioner set forth

“essentially normal activities of daily living, but now reports that her depression and

symptoms have worsened so significantly in the last couple of years that she cannot do

anything.” Id. The ALJ found that “such a decline” was not “reflected in the objective

medical evidence.” Id. More specifically, the ALJ noted that Petitioner had presented for

scheduled follow-up appointments but had not seen her doctors for visits related to

medication side effects or increased symptoms throughout the time period between filing

her initial adult function report and the hearing. Id.

       In Petitioner’s March 22, 2013 report of daily living, or adult function report,

Petitioner stated that her main issue was intracranial hypertension, because it caused her

extreme headaches, dizziness, and short term memory issues. (AR 190.) In this sense,

Petitioner’s 2013 report largely tracks the pain and symptoms she reported at the hearing

before the ALJ in 2016. However, as noted by the ALJ, the report differs in some

respects as to the degree to which the similar pain and symptoms impacted Petitioner’s

activities of daily living.

       For example, inconsistent with her 2016 testimony, in 2013, Petitioner reported

MEMORANDUM DECISION AND ORDER - 16
that she cared for the three family dogs, made sure the dogs got outside to go to the

bathroom, fed them, and cleaned up after them. (AR 191.) Also inconsistent to her

testimony in 2016, in 2013 Petitioner stated she prepared simple meals for her family as

well as for herself. Id. at 192. Similarly, in 2013 Petitioner reported that she did laundry,

although she often needed reminders to get it done, and also put dishes in the dishwasher.

Id. Finally, in contrast to her testimony in 2016, in 2013, Petitioner reported that she did

go outside once each day to either get the mail or to watch the family dogs. Id. at 193.

       However, consistent with her testimony in 2016, in 2013 Petitioner reported that

her husband helped with the dogs on days when her symptoms were severe. Id. Also

consistent with her testimony in 2016, in 2013 Petitioner reported that she had insomnia,

and mostly supervised her children to be sure they had done their chores. Id. Further, in

2013, Petitioner reported being able to drive but preferring not to due to the side-effects

of her medications. Id. at 194. Finally, in 2013, Petitioner similarly reported that she had

difficulty crafting due to short term memory issues. Id.

       During the hearing, the ALJ asked Petitioner why there was a difference in what

she reported in 2013 and what she testified to regarding her activities of daily living.

(Dkt. 60.) Petitioner testified that her symptoms had gotten a lot worse since 2013. Id. In

particular, Petitioner testified that her pain had increased in duration and intensity and

that her depression had worsened as well. Id. at 63. As set forth above, the ALJ found the

objective medical evidence did not support Petitioner’s statement that the reasons for the

decline in her functioning were worsening pain and depression.

MEMORANDUM DECISION AND ORDER - 17
       ii.    Objective medical evidence

       As stated above, the ALJ found Petitioner’s statements about the limiting effects

of her symptoms on her activities of daily living to be less than credible in part because

he found the objective medical evidence did not support Petitioner’s statement that the

reasons for the decline in her functioning were worsening pain and depression. In the

ALJ’s opinion, he specifically mentions that Petitioner’s fundoscopic, neurological, and

musculoskeletal exams all showed normal findings. (AR 28.) As stated above, Petitioner

asserts that headaches (i.e. pain) would not be evident on neurologic or musculoskeletal

exams. (Dkt. 13 at 14.) Petitioner argues also that objective medical evidence of normal

eye exam results does not detract from her credibility, because she did not allege eye

symptoms other than the photophobia that occurred during her migraine headaches. (Dkt.

13 at 14.) Petitioner also challenges the ALJ’s characterization of the efficacy and

effectiveness of her medications in managing her headaches and resultant chronic pain.

       The record contains the following objective medical evidence regarding

Petitioner’s pain and depression between March 2013, when she submitted her first adult

function report, and July 2016, when she testified at the hearing before ALJ Willis.

       Office treatment records dated December 17, 2013, through April 8, 2014, from

Intermountain Eye & Laser show consistent reports of head pain and pressure due to

Petitioner’s pseudotumor cerebri impairment. (AR 268-274.) The records note also that

Petitioner reported “intermittent” stabbing pain, along with headaches and pressure. Id.

       The record also contains progress notes dated June 6, 2013, through April 9, 2014,

MEMORANDUM DECISION AND ORDER - 18
from St. Luke’s Family Health recorded by another treating physician, Anthony Jordan,

M.D. (AR 277-388.) The records show that when Dr. Jordan began seeing Petitioner in

2013, she had already been diagnosed with pseudotumor cerebri. Id. at 387-88. At that

time, she took Prozac, Vicodin, Diamox, levothyroxine, and Ambien. Id. She also had

numbness and tingling in her fingers and heels. Id. at 387. On April 3, 2013, Petitioner

was seen for a hearing evaluation after complaining of sinus pressure and trouble hearing.

Id. at 385. Although Petitioner reported aural pain and pressure, treatment notes indicate

the results of the evaluation were normal and did not explain her complaints. Id.

       Another record from April 2013 reported that the results of an MRI of Petitioner’s

brain were normal. Id. at 378. The MRI was performed due to Petitioner’s complaints of

headaches, vision changes, and her history of pseudotumor cerebri. Id. at 377. The

records show also that a lumbar puncture was performed on Petitioner in April 2013 to

relieve pressure in her head. Id. at 375.

       On March 11, 2013, treatment notes reflect that Petitioner reported to Dr. Jordan

that, although she had been doing well previously, her stress, insomnia, and depression

had recently increased significantly. (AR 337.) On March 27, 2013, Petitioner was again

seen by Dr. Jordan. At that visit, her chief complaint was migraine headaches. Id. at 338.

At that time, Petitioner reported she had been experiencing migraines for approximately

two and a half weeks. Id. Petitioner reported her migraine symptoms had appeared after

initiating citalopram for her mood disorder. Id. At that time, Petitioner reported she was

experiencing occasional mental fogginess and confusion. Id. The following month, on

MEMORANDUM DECISION AND ORDER - 19
April 2, 2013, Petitioner was seen by Dr. Jordan for another appointment. Id. at 329.

Again, Petitioner’s chief complaint was migraine headaches. Id. She reported that

although her medications, Phenergan and Norco, helped with the pain, symptoms would

return the next day. Id. The citalopram was changed to Prozac and Petitioner was

instructed to monitor her headaches and follow up with Dr. Jordan in three months, or, in

two weeks if the migraines did not improve. Id. at 330.

       Petitioner was seen approximately two weeks later for a follow up appointment on

April 16, 2013. At that time, Petitioner reported four weeks of daily headache. (AR 326.)

Just days later, on April 22, 2013, Petitioner again visited Dr. Jordan for a follow up

appointment. Id. at 320-21. As noted above, the previous week she had been treated with

a post lumbar puncture for headaches. Id. At that time, Petitioner was prescribed

Phenergan for nausea, and her oxycodone prescription was refilled for acute pain control.

Id. At the next recorded visit, April 25, 2013, Petitioner reported improvement in her

spinal headache. Id. 318. Dr. Jordan noted that once her spinal headache resolved, he

anticipated she would return to “her baseline pseudotumor cerebri headache” and at that

point, they would consider initiation of Diamox to treat the symptoms. Id.

       These treatment notes and medical evidence show that, prior to March 22, 2013

and immediately after, Petitioner was experiencing daily chronic headaches, occasional

mental fogginess, and depression. Significantly, on March 11, 2013, prior to completing

the adult function report, treatment records reflect that Petitioner reported her stress,

insomnia, and depression had recently increased significantly. As stated previously, one

MEMORANDUM DECISION AND ORDER - 20
of the primary reasons the ALJ found Petitioner less than credible was a lack of evidence

in the medical record of worsening of her pain symptoms or depression to support the

changes in her testimony as to her ability to perform routine daily activities. However, the

Court’s review of the objective medical evidence for records of worsening pain

symptoms and depression reveals the following applicable evidence.

       Petitioner was seen again on May 7, 2013. At that visit, Dr. Jordan prescribed

Diamox at a low dose, to be increased as tolerated for her pseudotumor cerebri headache.

(AR 314.) At the next visit, May 23, 2013, Petitioner reported tolerating the Diamox but

that it had not improved her chronic headaches. Id. at 309. She reported also that the

Prozac was working well for her mood symptoms. Id. A few months later, on June 5,

2013, Petitioner reported that her headache had been improving on an increased dose of

Diamox. Id. at 300. She reported also that her depression symptoms had increased,

secondary to increased health issues—she was put on a higher does of Prozac. Id. at 302.

       At her next visit, in August 2013, Petitioner reported her headaches had been

improving on Diamox, but because she had experienced stress on a camping trip, the

severity of her headache had increased once again. Id. at 296. She reported the Prozac

was controlling her mood symptoms. Id. The following visit, Sept. 10, 2013, saw no

improvement to her headaches and brought a recommended increase of the Diamox dose.

Id. at 291. At a visit on October 4, 2013, Petitioner noted some tingling in extremities due

to the Diamox dose, but that otherwise she was stable. Id. at 286.

       Notes taken months later by Dr. Jordan on March 21, 2014, show Petitioner had

MEMORANDUM DECISION AND ORDER - 21
recently been treated for ear symptoms, which had improved with antibiotics but did not

fully resolve. (AR 282.) Notes from April 9, 2014, state that Petitioner reported increased

headache frequency and worsening mood symptoms. Id. at 277. Petitioner reported also

fullness and discomfort in her ears. Id. Notably, moving forward in time to March 25,

2016, treatment notes of Dr. Jordan show Petitioner had seen improvement of her

depression after being started on a new medication—Cymbalta. Id. at 433. The notes state

also that she was recently “restarted” on Diamox for her history of chronic daily

headache. Id. The notes state she was still struggling with insomnia at that time because

the Ambien was no longer effective. She was prescribed Lunesta for that reason. Id.

       Meanwhile, Petitioner first saw neurologist James Whiteside, M.D., in December

2013. Dr. Whiteside’s consultation note summarized Petitioner’s relevant treatment

history and status at that point. In it, Dr. Whiteside recorded that Petitioner had

occasional migraines for the previous eight years that were usually responsive to Norco.

(AR at 400.) However, in February 2013, the headaches became more frequent. Id. Dr.

Whiteside noted also that the MRI of her brain showed normal findings. The note states

that, in April 2013, she was started on Diamox (by Dr. Jordan), a medication that she had

tolerated and reduced the severity of her headaches. Id. Dr. Whiteside noted also that

findings of an eye exam in June 2013 showed Petitioner’s optic nerves were normal. Id.

Finally, the consult note recorded that Petitioner had anxiety and depression but felt each

was situational due to chronic pain. Id. at 401. Dr. Whiteside recorded that Petitioner

reported Prozac had helped her with her mood and at the time she did not wish to

MEMORANDUM DECISION AND ORDER - 22
increase the dose. Id.

       Petitioner’s second appointment with Dr. Whiteside was in February 2014. (AR

395.) At that time, she reported her headaches were not as severe. Id. In May 2014,

Petitioner presented for another visit to Dr. Whiteside, reporting two weeks of consistent

headaches. Id. at 392. Treatment notes indicated metabolic acidosis may have been

contributing to her headaches—caused by high dose of Diamox—which was decreased at

that time. Id. at 393. A note from August 18, 2015 states Petitioner presented with

increasing depression. Id. at 455. A final treatment note of March 2, 2016, states that

Petitioner returned for follow up to chronic headaches and pseudotumor cerebri. The

physician’s note reports that Petitioner’s complaints of memory loss were likely a

consequence of medications such as amitriptyline, Diamox, and gabapentin. Id. at 516.

The note remarks that Petitioner had been referred to a physician for Botox injections to

treat her migraines, because it does not cause memory loss or other systemic side effects.

Id. Those injections were administered on May 19, 2016. Id. at 533.

       As indicated above, treatment notes and medical evidence show that, prior to

March 2013 (when Petitioner completed her adult function report) and immediately after,

Petitioner was experiencing daily chronic headaches, occasional mental fogginess, and

depression. As set forth immediately above, treatment notes from the same doctor, Dr.

Jordan, show that in March 2016 and prior, Petitioner was experiencing daily chronic

headaches and struggled with depression. Perhaps the change most notable is that

Petitioner’s complaints of memory loss in 2016 were more extreme than the occasional

MEMORANDUM DECISION AND ORDER - 23
memory fog she reported in 2013. However, in sum, the objective medical evidence does

not show a significant change in the symptoms of pain or in depression that Petitioner

was experiencing in 2013 versus what she was experiencing in 2016. Instead, the

evidence shows Petitioner and her physicians worked to treat the same headache pain and

depression, with varying degrees of success throughout the approximately three year

period. For this reason, the Court finds the ALJ’s reason for discrediting Petitioner’s

2016 hearing testimony regarding daily activities was based on substantial evidence.

Thus, the Court does not find the ALJ committed error in this respect.

3.     Lay witness testimony

       Petitioner argues the ALJ erred in his consideration of the lay witness testimony

given by Petitioner’s husband. Specifically, Petitioner asserts the ALJ failed to give

reasons germane to the witness in rejecting his testimony. An ALJ must consider

evidence from sources other than the claimant, including family members and friends, to

show the severity of a claimant’s impairment. 20 C.F.R. § 404.1513(d)(4); Robbins v.

Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006). Lay testimony regarding a

claimant’s symptoms constitutes competent evidence that an ALJ must consider, unless

he or she expressly determines to disregard such testimony and gives reasons germane to

the witness for doing so. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001) (citing Nguyen

v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) (internal citations omitted)); Regennitter

v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294 (9th Cir. 1999). Such reasons include

conflicting medical evidence, prior inconsistent statements, or a claimant’s daily

MEMORANDUM DECISION AND ORDER - 24
activities. Lewis v. Apfel, 236 F.3d 503, 511–12 (9th Cir. 2001).

       In rejecting lay testimony, “the ALJ need not cite the specific record as long as

‘arguably germane reasons’ for dismissing the testimony are noted, even though the ALJ

does ‘not clearly link his determination to those reasons,’ and substantial evidence

supports the ALJ’s decision.” Holzberg v. Astrue, No. C09-5029BHS, 2010 WL 128391

at *11 (W.D. Wash. Jan. 11, 2010) (citing Lewis, 236 F.3d at 512). However, “where the

ALJ’s error lies in failure to properly discuss competent lay testimony favorable to the

claimant, a reviewing court cannot consider the error harmless unless it can confidently

conclude that no reasonable ALJ, when fully crediting the testimony, could have reached

a different disability determination.” Stout v. Comm’r of Soc. Sec. Admin., 454 F3d 1050,

1056 (9th Cir. 2006).

       In this case, Petitioner’s husband, Robert Lewis, provided a written statement in

support of his wife’s application for disability benefits. (AR 261.) The statement

describes how he and his children used to rely on the income his wife earned at her full

time job delivering newspapers. It describes how her headaches returned in December

2012, and how he tried to assist her in her job by driving the delivery car and lifting the

newspaper bundles—yet that her headaches got so bad that she had to quit in mid-January

2013. Id. The statement describes the diagnosis of Petitioner’s intercranial hypertension

in the spring of 2013, and the general worsening of her headache pain symptoms and

depression, despite treatment. Id. Mr. Lewis’s statement describes the effect the

worsening symptoms had on Petitioner’s activities of daily living and is largely consistent

MEMORANDUM DECISION AND ORDER - 25
with the statements Petitioner made during the 2016 hearing before the ALJ—e.g. that

she can no longer perform even limited housework and chores. Id.

       The ALJ’s discussion of the lay witness testimony of Petitioner’s husband

describes it as containing “exacting observations as to date, frequencies, types, and

degrees of medical signs and symptoms, as well as to the intensity of [Petitioner’s]

unusual moods or mannerisms.” (AR 26.) The ALJ noted that there was no indication in

the record that Petitioner’s husband was medically trained, and thus found the “exacting

observations” unpersuasive. Id. Ultimately, the ALJ assigned the lay witness testimony

little weight because it was “not wholly credible or persuasive in light of the lack of

consistent objective medical findings.”

       The Court does not fully agree that Mr. Lewis’s statement made exacting

observations as to medical signs and symptoms that only a medically trained person

could make. However, under the standard of review stated above, and considering the

Court found no error as to the ALJ’s credibility finding regarding lack of evidence of

Petitioner’s alleged worsening symptoms, pain, or depression, the Court finds that

because the ALJ considered Petitioner’s husband’s testimony in light of the same

objective medical findings, the ALJ did provide a germane reason for assigning the lay

testimony of Petitioner’s husband little weight. For this reason, the Court finds the ALJ

did not err in assigning little weight to the lay witness testimony of Petitioner’s husband.

4.     Residual Functional Capacity

       At the fourth step in the sequential process, the ALJ determines whether the

MEMORANDUM DECISION AND ORDER - 26
impairment prevents the claimant from performing work which the claimant performed in

the past, i.e., whether the claimant has sufficient residual functional capacity to tolerate

the demands of any past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv);

416.920(a)(4)(iv). A claimant’s residual functional capacity is the most she can do

despite her limitations. 20 C.F.R. § 404.1545(a). An ALJ considers all relevant evidence

in the record when making this determination. Id. Generally, an ALJ may rely on

vocational expert testimony. 20 C.F.R. § 404.1566(e); Bayliss v. Barnhart, 427 F.3d

1211, 1218 (9th Cir. 2005). An ALJ must include all limitations supported by substantial

evidence in his hypothetical question to the vocational expert but may exclude

unsupported limitations. Bayliss, 427 F.3d at 1217. The ALJ need not consider or include

alleged impairments that have no support in the record. See Osenbrock v. Apfel, 240 F.3d

1157, 1163–64 (9th Cir. 2000). Also, at step four, the ALJ found Petitioner was not able

to perform her past relevant work as a newspaper delivery person, sandwich maker,

cashier, or fast food worker.

       Thus, the burden shifted to the ALJ at step five to demonstrate that Petitioner

retaines the capacity to make an adjustment to other work that exists in significant levels

in the national economy. In making this demonstration, the ALJ considered Petitioner’s

residual functional capacity, age, education and work experience. In so doing, the ALJ

found Petitioner could perform sedentary jobs, including that of a document scanner,

accounts clerk, or manual food processor.

       As set forth above, the Court finds the ALJ erred by failing to assign substantial

MEMORANDUM DECISION AND ORDER - 27
weight to the opinion of Petitioner’s treating provider that, when Petitioner experiences

migraine headaches, she can not work. The vocational expert in this case testified that, if

a person misses two or may days of work in a month, on a regular basis, that would be

beyond what an employer would tolerate. (AR 71.) For this reason, Petitioner’s residual

functioning capacity must be reconsidered by including properly weighed opinion

evidence supplied by Dr. Whiteside about the severity, frequency, and limiting effects of

Petitioner’s migraine headaches.

                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED:

              1)     Plaintiff’s Petition for Review (Dkt. 1) is GRANTED.

              2)     This action is be REMANDED to the Commissioner for further

              proceedings consistent with this opinion.

              3)     This Remand is considered a “sentence four remand,” consistent

              with 42 U.S.C. § 405(g) and Akopyan v. Barnhart, 296 F.3d 852, 854 (9th

              Cir. 2002).


                                                                   February 26, 2019




MEMORANDUM DECISION AND ORDER - 28
